DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 05/14/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
The instant application is a national stage entry under §371 of the international application PCT/EP2018/069011 which was filed on 7/12/2018.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/532,096, filed 07/13/2017, are acknowledged.
Preliminary Amendment
Applicant’s preliminary amendment of the claims and specification, filed 01/13/2020, has been entered and considered in full.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depends directly or indirectly from claim 15 are also rejected due to their dependency.
Claim 15 recites “cine-MRI, delayed enhanced, coronary MRA or the like datasets”. It is unclear what is the term “the like” is referring since no definition is provided within the specification as to what “the like datasets” are directing the MRI apparatus to acquire. Clarification is requested via amendments. For the purpose of the examination, the “the like datasets” will be interpreted as datasets of equivalent data to the “cine-MRI” data or “delayed enhanced, coronary MRA” data.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 depends on claim 1 to the extent that claim 13 limits the instructions of the non-transitory computer readable medium to cause the computer device to perform the method of claim 1. However, claim 13, as written, does not require the method of claim 1 to actually be performed, leading to the possibility to infringe on claim 13 without actually performing the method of claim 1.
Similarly, claim 14 depends on claim 1 to the extent that claim 14 limits the data processing module as being configured to perform the method of claim 1. However, claim 14, as written, does not require the method of claim 1 to be performed, leading to the possibility to infringe on claim 14 without actually performing the method of claim 1.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. In this case, the examiner recommends that the applicant amends claims 13 and 14 to be in independent form by explicitly adding all the individual method steps of claim 1 to the bodies of claims 13 and 14 respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “data processing module configured to” in claims 14 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After review of the specification, the “data processing module” is found as in Fig.2 and p.10 (or [0073] of PGPub of the instant application) as “one or more processors and memory” to perform the method steps as claimed. Therefore, the structure of these are initially considered as part of a processor or computer or equivalent configured to perform the claimed function limitations. The necessary algorithm or calculations for the method of claim 1 are described along the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-7, 10, 12-17, 19, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (USPN 20150206302 A1; Pub.Date 07/23/2015; Fil.Date 08/29/2013).
Regarding independent claim 1, Chen teaches a method for providing guidance in Cardiac Resynchronization Therapy (CRT) (Title, abstract “Systems, methods, and computer-readable storage media relate to generate an integrated image including fluoroscopy venogram and myocardial image with left-ventricular (LV) contraction sequence and scar distribution” for method and apparatus for pacemaker lead placement, therefore for CRT guidance with [0006] need for lead placement optimization using imaging, [0007], [0013] and claim 1 using integrated imaging including fluoroscopy venogram and myocardial image with [0035] “The generated image is described with respect to planning of or determining an optimal lead placement location before or during a CRT procedure, such as an implantation of a CRT pacing device”) the method comprising:
  a) receiving image data sets of the heart of a patient ([0042]-[0044] with Fig.2 steps 212 and 210 including myocardial image using “The imaging modality may include but is not limited to SPECT system, PET system, magnetic resonance imaging (MRI) system, cardiac CT systems, and echocardiography”); 
b) creating a three-dimensional (3D) anatomical model of the cardiac structures from at least one of the image data sets ([0050] Fig.3 “The reconstructing step 310 may include identifying the left-ventricular (LV) myocardium in the image data. The reconstructing step 310 can process the raw data to generate tomographic images” with [0056] Fig.2 step 230 and [0057] Fig.4 “the step of quantifying may include processing each temporal frame of the short-axis images of the LV myocardium 3D using an adaptive sampling function, for example, as shown in FIG. 4B” with reconstruction of the LV myocardium 3D image for quantification); 
c) calculating myocardium infarct scar distribution using at least one of the image data sets ([0056] Fig.2 “the method 200 may include a step 230 of quantifying the myocardial image data to determine at least one quantitative index related to heart function (e.g., regional function and scar). The one or more quantitative indices may include but are not limited to at least the LV systolic and/or diastolic function, LV systolic and/or diastolic dyssynchrony, scar burden, scar distribution...”, [0069]-[0070 and Fig.4B step 440 “generating myocardial scar distribution”) ;
d) calculating heart mechanical activation data using at least one of the image data sets ([0056] Fig.2 step 230 “the method 200 may include a step 230 of quantifying the myocardial image data to determine at least one quantitative index related to heart function (e.g., regional function and scar). The one or more quantitative indices may include but are not limited to at least the LV systolic and/or diastolic function, LV systolic and/or diastolic dyssynchrony, scar burden, scar distribution, or contraction sequence (also referred to as "phase")“ with [0066]-[0067] “After the samples are collected, the samples may be approximated in the temporal domain by Fourier harmonic functions to calculate their phases (also referred to as "phase analysis"). The phase of the Fourier harmonic function for each sample may represent the onset of mechanical contraction in that myocardial region” and “the standard deviation of all phase values on the entire LV (i.e., phase standard deviation [PSD]) and the bandwidth including about 95% of all phase values on the entire LV (i.e., histogram bandwidth [BW]) may characterize LV mechanical dyssynchrony. Comparing the mean phase values among the myocardial segments may identify the site of latest activation (the segment with the largest mean phase value) and may characterize the LV contraction sequence (the sequence from the segment with the earliest contraction, i.e., the smallest mean phase value to the site of latest activation” ); and 
e) superimposing the scar distribution and the mechanical activation data on the 3D anatomical model to obtain a 3D roadmap model including anatomical geometry, mechanical activation data and scar distribution ([0072] and Fig.4A step 450 “the method 400 may include a step 450 of mapping the scar distribution and/or phases on top of the LV myocardial image” for the 3D roadmap model for optimal LV lead placement for CRT as in [0073] and Fig.6 “an example of myocardial perfusion images with left-ventricular contraction sequence and scar distribution for optimal LV lead placement in cardiac resynchronization therapy” as described in [0074]-[0076] and Fig.7 for “Determining Optimal Lead Placement/Generating Integrated Image”).

Regarding independent claim 13, as discussed above for claim 1, Chen teaches an apparatus and method with also a non-transitory computer readable medium, having stored thereon, instructions, which when executed by a computing device, cause the computing device to perform the method described by Chen (abstract “Systems, methods, and computer-readable storage media relate to generate an integrated image including fluoroscopy venogram and myocardial image with left-ventricular (LV) contraction sequence and scar distribution” and [0112] and claim 13 “ The processor 932 may be coupled directly or indirectly to one or more computer-readable storage medium (e.g., physical memory) 944... The memory 932 may be encoded or embed with computer-readable instructions, which, when executed by one or more processors 932 cause the system 930 to carry out various functions” and “to determine LV systolic and diastolic function, the processing including generating myocardial scar distribution; and generating an integrated image ..., the integrated image including at least one rank of lead placement quality”) including method of claim 1. Therefore, Chen teaches all the limitations of claim 13.

Regarding independent claim 14, as discussed above for claim 1, Chen teaches an apparatus and method, with the apparatus for acquiring an image data set of the heart of a patient, the apparatus comprising a data processing module (abstract “Systems, methods, and computer-readable storage media relate to generate an integrated image including fluoroscopy venogram and myocardial image with left-ventricular (LV) contraction sequence and scar distribution” and [0017] Fig.9 for system/apparatus/device with processing module 930 and claim 14).

Regarding independent claim 19, Chen teaches as discussed above a method of providing guidance to a user during a CRT implantation procedure (Title and abstract) comprising  i) segmenting LV myocardium within a short-axis cine-MRI image sequence and a long-axis cine-MRI image sequence ([0006] using MRI imaging, [0015]-[0016] having generated an integrated anatomic image with “the generating may include overlaying or fusing the 3D venous anatomy onto the epicardial surface using the spatial position of the 3D venous anatomy determined in the registering” with [0052] “ the short-axis and the long-axis images of the LV myocardium may be optionally generated and displayed...the step of identifying may include identifying the region of interest (ROI) for the LV myocardium. The ROI for the LV myocardium may be identified by a circle on the short-axis image” and [0058]-[0060] and Fig.5 spherical and cylindrical sampling for segmenting within short and long axis, for access to temporal frame for counting the changing of size and location) ; ii) computing 3D strain by calculating 3D displacement field of the deformation of myocardium as segmented in i) (abstract with contraction sequence determination “the processing including generating one or more quantitative indices, the quantitative indices including myocardial scar distribution and LV contraction sequence” as [0065]-[0066] determination of the mechanical deformation as “contraction sequence” to characterize mechanical dyssynchrony”); and iii) generating a 3D model of the LV endocardium or LV epicardium of the heart based on the 3D strain computed in ii) ([0007] “generating an integrated image that includes fluoroscopy venogram and myocardial image with left-ventricular contraction sequence and scar distribution” with [0090]-[0097] for 3D registration for 3D model reconstruction combining the 3D venous anatomy and the epicardial tissue).

Regarding the dependent claims 3, 6-7, 10, 12, 15, 20 and 22, all the elements of these claims are instantly disclosed by the teachings of Chen.
Regarding claim 3, Chen teaches the 3D anatomical model comprises information selected from the group consisting of: cardiac structures, infarct geometries, coronary vein geometry, phrenic nerve geometry or combination thereof (cardiac structures in abstract “The fluoroscopy venogram data may be either 2D fluoroscopy venogram or 3D LV venous anatomy reconstructed from the 2D fluoroscopy venogram” and [0050] “The reconstructing step 310 may include identifying the left-ventricular (LV) myocardium in the image data” and [0055] “to construct a 3D venous anatomy”).
Regarding claim 6, Chen teaches a segment or zone of the heart experiencing a latest mechanical activation is located and presented as outlined on the 3D anatomical model, the segment or zone experiencing the latest mechanical activation being a candidate segment or zone for optimal pacemaker lead positioning in the left ventricle in cardiac resynchronization therapy ([0006], [0034] with [0080]-[0082] for optimal placement of the lead “The image may include at least lead placement quality rank” with “the lead placement quality may include ranks indicating "optimal," "next optimal," and "not recommended” with [0066] “Comparing the mean phase values among the myocardial segments may identify the site of latest activation (the segment with the largest mean phase value” and [0082] “The determining step 740 may include determining the remaining quality of each remaining segment based on the latest contraction. Among the remaining segments, the one with latest contraction (largest mean phase in the segment) may be considered to be "optimal" (displayed in red in FIG. 6) and ranked as 1. The segments near the "optimal" segment and with <50% scar may be considered to be "next-optimal" (displayed in orange in FIG. 6)”, while the lead should be placed in a region with delayed mechanical activation as in [0005] and [0082]).
Regarding claim 7, Chen teaches an infarct free segment or zone of the heart experiencing a latest mechanical activation is located and presented as outlined on the 3D anatomical model, the infarct free segment or zone experiencing the latest mechanical activation being a candidate segment or zone for optimal pacemaker lead positioning in cardiac resynchronization therapy ([0006], [0034] with [0080]-[0082] for optimal placement of the lead “The image may include at least lead placement quality rank” with “the lead placement quality may include ranks indicating "optimal," "next optimal," and "not recommended” with [0066] “Comparing the mean phase values among the myocardial segments may identify the site of latest activation (the segment with the largest mean phase value” and [0082] “The determining step 740 may include determining the remaining quality of each remaining segment based on the latest contraction. Among the remaining segments, the one with latest contraction (largest mean phase in the segment) may be considered to be "optimal" (displayed in red in FIG. 6) .. and ranked as 1. The segments near the "optimal" segment and with <50% scar may be considered to be "next-optimal" (displayed in orange in FIG. 6)” as with Fig.5).
Regarding claim 10, Chen teaches the 3D roadmap model identifies regions located on coronary veins having the latest electrical activation which is free from myocardium scar as optimal left ventricle lead position or positions with the lead placement as described for claim 7 and Fig.5 ([0006], [0034] with [0080]-[0082] for optimal placement of the lead “The image may include at least lead placement quality rank” with “the lead placement quality may include ranks indicating "optimal," "next optimal," and "not recommended” with [0066] “Comparing the mean phase values among the myocardial segments may identify the site of latest activation (the segment with the largest mean phase value” and [0082] “The determining step 740 may include determining the remaining quality of each remaining segment based on the latest contraction. Among the remaining segments, the one with latest contraction (largest mean phase in the segment) may be considered to be "optimal" (displayed in red in FIG. 6) .. and ranked as 1. The segments near the "optimal" segment and with <50% scar may be considered to be "next-optimal" (displayed in orange in FIG. 6)” as with Fig.5, with identification of corresponding region with latest activation/contraction).
Regarding claim 12, Chen teaches receiving patient specific x-ray image data; and registering the 3D roadmap model with the x-ray image data to outline optimal left ventricle lead position or positions (abstract “The fluoroscopy venogram data may be either 2D fluoroscopy venogram or 3D LV venous anatomy reconstructed from the 2D fluoroscopy venogram” with [0045]-[0047] and Fig.2 step 212 “fluoroscopy venogram image” for “the method 200 may include a step 212 of receiving (also referred to as "second") image data. The image data may include fluoroscopy venogram (also referred to as "fluoroscopic venogram") image data” towards Fig.2 step 222 and [0054]-[0055] “the processing step 222 may process the 2D fluoroscopy venogram image data to generate 3D venous anatomy” to generate the integrated image combining myocardial and fluoroscopic images as in [0074] step 240 Fig.2 for the 3D roadmap  for the determination of the optimal lead placement).
Regarding claim 15, Chen teaches the apparatus is an MRI apparatus configured to acquire cine-MRI delayed enhanced, coronary MRA or like datasets ([0036] “The other imaging modalities may include but is not limited to positron emission tomography (PET), magnetic resonance imaging (MRI)”. Chen additionally teaches to perform myocardial perfusion imaging (claim 1) which is teaching as combined with MRI a cine-MRI to access perfusion timing of the myocardial tissue.
Regarding claim 16, Chen teaches an x-ray apparatus configured to acquire x-ray venograms with or without contrast agents, wherein the data processing module is configured to calculate a 3D roadmap model for assisting placement of pacemaker leads (abstract “The fluoroscopy venogram data may be either 2D fluoroscopy venogram or 3D LV venous anatomy reconstructed from the 2D fluoroscopy venogram” with [0045]-[0047] and Fig.2 step 212 “fluoroscopy venogram image” for “the method 200 may include a step 212 of receiving (also referred to as "second") image data. The image data may include fluoroscopy venogram (also referred to as "fluoroscopic venogram") image data” towards Fig.2 step 222 and [0054]-[0055] “the processing step 222 may process the 2D fluoroscopy venogram image data to generate 3D venous anatomy” to generate the integrated image combining myocardial and fluoroscopic images as in [0074] step 240 Fig.2 for the 3D roadmap  for the determination of the optimal lead placement).
Regarding claim 17, Chen teaches i) segmenting LV myocardium within a short-axis cine-MRI image sequence and a long-axis cine-MRI image sequence ([0052] “In some embodiments, the short-axis and the long-axis images of the LV myocardium may be optionally generated and displayed” for the myocardial image data, with [0078] segmentation as in Fig. 5 and Fig. 6); ii) computing 3D strain by calculating 3D displacement field of the deformation of myocardium as segmented in i) ([0056] “the method 200 may include a step 230 of quantifying the myocardial image data to determine at least one quantitative index related to heart function (e.g., regional function and scar). The one or more quantitative indices may include ...  contraction sequence (also referred to as "phase")” with the contraction sequence reading on computing the 3D strain as related to the 3D displacement field of the deformed myocardium as related to the myocardial image data); and iii) generating a 3D model of the LV endocardium or LV epicardium of the heart based on the 3D strain computed in ii) ([0074] – [0076] generate the integrated image combining myocardial and fluoroscopic images “ the method 700 may include a step 720 of mapping the LV contraction sequence and scar distribution, calculated based on the values of the samples, on top of the 3D LV image”).
Regarding claim 20, Chen teaches generating a 3D model of a LV endocardium, epicardium, and myocardium scar ([0007] “generating an integrated image that includes fluoroscopy venogram and myocardial image with left-ventricular contraction sequence and scar distribution” including myocardial tissue as in Fig.2 step 220 and [0068] “ the LV myocardium surface may include the LV epicardial and/or endocardial surfaces” [0069] ““Myocardial scar" can be defined as the samples with values less than about 50% of the maximal sample value over the LV myocardium”).
Regarding claim 22, Chen teaches receiving an x-ray image data set comprised of multiple image frames over time; and registering the 3D roadmap model produced in iii) with the x-ray image data set for use to guide the user in placement of the pacemaker lead during the CRT implantation procedure (abstract “The fluoroscopy venogram data may be either 2D fluoroscopy venogram or 3D LV venous anatomy reconstructed from the 2D fluoroscopy venogram” with [0045]-[0047] and Fig.2 step 212 “fluoroscopy venogram image” for “the method 200 may include a step 212 of receiving (also referred to as "second") image data. The image data may include fluoroscopy venogram (also referred to as "fluoroscopic venogram") image data” towards Fig.2 step 222 and [0054]-[0055] “the processing step 222 may process the 2D fluoroscopy venogram image data to generate 3D venous anatomy” to generate the integrated image combining myocardial and fluoroscopic images as in [0074] step 240 Fig.2 for the 3D roadmap  for the determination of the optimal lead placement).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 5, 11, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 20150206302 A1; Pub.Date 07/23/2015; Fil.Date 08/29/2013) as applied to claims 1, 3, 6-7, 10, 12-17, 19, 20 and 22 and further in view of Dawoud et al. (USPN 20170071675 A1; Pub.Date 03/16/2017; Fil.Date 05/12/2015).
Chen teaches a method, an apparatus and a non-transitory computer readable medium as set forth above. Chen teaches the determination of a scar distribution as in claim 1 and an overlay of images onto the anatomy image as discussed in claim 1 wherein the superimposition of images lead to a colored image ([0082] “The segments with more than 50% scar may be determined to be "not recommend" for CRT LV placement. The determining step 740 may include determining the remaining quality of each remaining segment based on the latest contraction. Among the remaining segments, the one with latest contraction (largest mean phase in the segment) may be considered to be "optimal" (displayed in red in FIG. 6) and ranked as 1. The segments near the "optimal" segment and with <50% scar may be considered to be "next-optimal" (displayed in orange in FIG. 6)”).
Chen does not specifically teach the scar distribution is weighted with the mechanical activation data before superimposing as in claims 2, 18 and 21.
However, Dawoud teaches within the same field of endeavor for guiding the CRT from imaging (Title and abstract) via using an electrical imaging module collecting electrical image data for modelling heart function combined with mechanical imaging module for mechanical based heart function, with combining electrical-based and mechanical-based heart function towards the selection of placement of lead for CRT applications via spatial and temporal registration, with the software tool provide the step of “1) display and exclude myocardial segments with CT derived scar >50%” ([0072]) in order to keep remaining qualifying segments of the heart tissue for treatment ([0072]) therefore reading on a weighting with 0 and 1 for scar distribution below and above 50% for visualization of the optimal pacing location segments ([0072] “4) display the coronary vein anatomy derived from CT to determine the vein that will provide the easiest access to the optimal pacing location segments”) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Chen with the scar distribution is weighted with the mechanical activation data before superimposing, since one of ordinary skill in the art would recognize that selecting regions/segments presenting a scar distribution higher than a threshold as being weighted by a factor 1 as the remaining regions were weight with a zero factor for better display was known in the art, as taught by Dawoud. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Dawoud and Chen teach using imaging techniques for the optimization of the CRT process with separating the optimal regions from the other less effective regions using a threshold of 50%. The motivation would have been to ideally provide an optimal visualization of the placement of the lead of the pacemaker for an optimal CRT treatment, as suggested by Dawoud (abstract and [0007] “a system for optimizing cardiac resynchronization therapy (CRT)”).
Regarding claim 4, Chen does not specifically teach calculating of d) comprises calculating mechanical activation delay using myocardium 3D strain analysis.
However, Dawoud teaches within the same field of endeavor calculating mechanical activation delay using myocardium 3D strain analysis (Figs. 4A-4B tracking the endo- and epicardial borders and radial/circumferential strain curves with [0058]-[0060] “the program package has been validated comparing CT-computed radial strain to MR-tagging derived radial strain. Radial and circumferential strain are calculated from endo-, mid- and epi-cardial tracking points. Time plots of regional strain were used to mark local mechanical activation times as time to peak strain (tpk) and time to some % of peak contraction” with “SQUEEZ-CURE: A mechanical dyssynchrony metric based on the Fourier transform of the SQUEEZ values versus circumferential angel is applied to characterize the extent of discoordinated contraction of the left ventricle” reading on the calculation of the mechanical activation delay as claimed).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Chen with calculating of d) comprises calculating mechanical activation delay using myocardium 3D strain analysis, since one of ordinary skill in the art would recognize that performing a 3D strain analysis for the myocardium between the epicardial and endocardial borders to calculate the discoordinated contraction or mechanical activation delay was known in the art, as taught by Dawoud. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Dawoud and Chen teach using imaging techniques for the optimization of the CRT process with separating the optimal regions from the other less effective regions using a threshold of 50%. The motivation would have been to ideally provide an optimal visualization of the placement of the lead of the pacemaker for an optimal CRT treatment, as suggested by Dawoud (abstract and [0007] “a system for optimizing cardiac resynchronization therapy (CRT)”).
Regarding claim 5 as dependent from claim 4, Chen does not specifically teach mechanical activation delay is calculated by locating a time over a whole cardiac cycle corresponding to peak strain. However, as discussed above for claim 4, Dawoud teaches  the determination of the strain peak times and delay time ([0056]-[0060] “Radial and circumferential strain are calculated from endo-, mid- and epi-cardial tracking points. Time plots of regional strain were used to mark local mechanical activation times as time to peak strain (tpk) and time to some % of peak contraction” “to characterize the extent of discoordinated contraction of the left ventricle” with  [0062] “FIGS. 7A and 7B illustrate images of the 3D distribution of EMD in a simulation study and computed by the imaging toolbox” with the times determined within the cardiac cycle” and [0086] “normalizing by the RR interval”) therefore reading on mechanical activation delay is calculated by locating a time over a whole cardiac cycle corresponding to peak strain as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Chen with mechanical activation delay is calculated by locating a time over a whole cardiac cycle corresponding to peak strain, since one of ordinary skill in the art would recognize that performing a 3D strain analysis for the myocardium between the epicardial and endocardial borders to calculate the discoordinated contraction or mechanical activation delay was known in the art to be performed during each cardiac cycle since strain cycle for the heart occurs during the cardiac cycle itself, as taught by Dawoud. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Dawoud and Chen teach using imaging techniques for the optimization of the CRT process with separating the optimal regions from the other less effective regions using a threshold of 50%. The motivation would have been to ideally provide an optimal visualization of the placement of the lead of the pacemaker for an optimal CRT treatment, as suggested by Dawoud (abstract and [0007] “a system for optimizing cardiac resynchronization therapy (CRT)”).
Regarding claim 11, Chen does not specifically teach receiving an electro-anatomic mapping (EAM) model including 3D coronary vein anatomy and electrical activation timing; and registering the 3D roadmap model with the EAM model to determine optimal left ventricle lead position or positions. However, Dawoud teaches receiving an electro-anatomic mapping (EAM) model including 3D coronary vein anatomy and electrical activation timing (Fig.12 with BSPM recording electrical information with ECGI reconstructing electrical activation from BSPM data and heart anatomy with Fig.13A including the model including 3D coronary vein anatomy and electrical activation timing, with [0037] “An electrical imaging acquisition module” and [0038] “BSPM records electrocardiograms (ECG) at numerous locations in order to capture the complete time-varying electrical activity of the heart on the torso”, [0040] “Potential distributions on the epicardial surface of the heart are estimated non-invasively using electrical BSPM measurements” and [0041]-[0059] for calculation for the electrical activation timings) and then registering the 3D roadmap model with the EAM model to determine optimal left ventricle lead position or positions ([0075] “Regional electrical activation were computed and overlaid with segmented venous anatomy and scar regions” with [0072] comparing the electrical and mechanical activation timings as registering to provide a EMD map with a display, with [0075] “ Prolonged EMD regions are quantified mainly on the inferior or posterior LV as predicted by whole-heart simulations with inter-subject variability possibly related to scar location and electromechanical activation” with Fig.12 combining/registering electrical, mechanical and anatomical activation to obtain a Global electrical and mechanical dyssynchrony metric [0086] with [0111] “ EMD maps show inferior segments to have the largest delay. Infarcted myocardium is located mid-wall in the apical anterior segment, away from regions of interest on the lateral wall. Synthesizing this information with the venous map can help the implanting clinician optimize pacing location and vein branch to access” reading on a registering the 3D roadmap model with the EAM model to determine optimal left ventricle lead position or positions).
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Chen with receiving an electro-anatomic mapping (EAM) model including 3D coronary vein anatomy and electrical activation timing; and registering the 3D roadmap model with the EAM model to determine optimal left ventricle lead position or positions, since one of ordinary skill in the art would recognize that performing a BSPM for the heart electrical activation timing with a reconstruction of the electrical activation map with registration with the anatomical venous model and with the mechanical activation model for the determination of the EMD map was known in the art to be performed during each cardiac cycle since strain cycle for the heart occurs during the cardiac cycle itself, as taught by Dawoud, and since using the EMD to assess the visual optimal locations for the lead for CRT was also known in the art as taught by Dawoud. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Dawoud and Chen teach using imaging techniques for the optimization of the CRT process with separating the optimal regions from the other less effective regions using a threshold of 50%. The motivation would have been to ideally provide an optimal visualization of the placement of the lead of the pacemaker for an optimal CRT treatment, as suggested by Dawoud (abstract and [0007] “a system for optimizing cardiac resynchronization therapy (CRT)”).
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 is therefore would also be allowable if claim 8 was rewritten in independent form including all of the limitations of the base claim and any intervening claims since claim 9 is dependent from claim 8.
No prior art was found for the determination of the myocardium scar distribution as computed by weighting infarct transmurality, endocardial transmurality, epicardial transmurality and infarct homogeneity, wherein infarct transmurality is calculated as a percentage of a total infarct area inside a region covering an infarct, endocardial transmurality is calculated as the infarct transmurality weighted with a distance value from an endocardial boundary, the epicardial transmurality is the infarct transmurality weighted with a distance value from an epicardial border, and infarct homogeneity is calculated as an area of the detected infarct related to an area enclosed by a morphological close operator of a detected infarct. 
The closest prior art for the determination of the myocardium scar distribution with the determination of the infarct transmurality, the endocardial transmurality, the epicardial transmurality, the homogeneity transmurality or patchy infarct transmurality and mid-wall transmurality was found with Sasaki et al. (2013 Circ. Arrhythm. Electrophysiol. 6:1139-1147; Pub.Date 2013) (Statistical Analysis) and Montney et al. (USPN 20170221205 A1; Pub.Date 08/03/2017; Fil.Date 01/30/2017) (Fig.1, Fig.2 for the different type of scar transmurality and Fig.4 with the defined “scar burden”). This representation of the spatial distribution of the apparent scar transmurality attached to each short axis and long axis section as a surface distribution normal to the epicardial surface to assess the presence of equivalent infarct transmurality to predict the optimal location of the pacing lead for the CRT treatment is new when considering an equivalency via weighting process of the epicardial transmurality, endocardial transmurality, mid-wall transmurality and patchy transmurality to characterize the distribution of impacting scar volume which could affect the capability of a lead to activate the remaining local normal tissue. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793